Citation Nr: 0947354	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to an initial disability rating in excess of 10 
percent for facet joint osteoarthropathy of the lumbar spine 
with degenerative disc disease (DDD) at T12-L1 with disc 
protrusion, and herniated disc L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1996 to 
August 2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, inter alia, granted service 
connection for the Veteran's lumbar spine disability and 
assigned it a 10 percent disability rating, effective August 
6, 2005, the day after the Veteran's discharge from service.  
The Veteran subsequently relocated and jurisdiction of his 
claims folder was transferred to the RO in Seattle, 
Washington, which forwarded his appeal to the Board.

This case was previously before the Board in January 2009, at 
which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

As support for his claim, the Veteran and his wife presented 
testimony at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing) in November 2008.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran's service-connected facet joint 
osteoarthropathy of the lumbar spine with degenerative disc 
disease (DDD) at T12-L1 with disc protrusion, and herniated 
disc L5-S1, is not manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

2.  The Veteran's service-connected facet joint 
osteoarthropathy of the lumbar spine with degenerative disc 
disease (DDD) at T12-L1 with disc protrusion, and herniated 
disc L5-S1, does not cause any neurological manifestations.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for facet joint osteoarthropathy of the lumbar spine 
with degenerative disc disease (DDD) at T12-L1 with disc 
protrusion, and herniated disc L5-S1, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 
5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in July 2007 and 
February 2009.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of his claim, 
including the downstream disability rating and effective date 
elements.  Moreover, if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why the 
lack of notice is not prejudicial - i.e., harmless - error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  Specifically, the RO provided the Veteran with 
downstream Dingess and increased rating notices pertaining to 
the disability rating and effective date elements of his 
higher initial rating claim in July 2007 and February 2009, 
with subsequent readjudication of his claim in August 2008 
and September 2009.  The Veteran also submitted several 
statements throughout the course of the appeal in support of 
his claim.  Further, he was afforded with an opportunity to 
provide testimony before a Veterans Law Judge in November 
2008.  Thereafter, he was provided a VA examination in 
connection with his claim, but he failed to report for the 
examination.  Thus, any presumption of prejudice has been 
rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  He was also 
provided with an opportunity to provide testimony before a 
Veterans Law Judge in November 2008.  Further, the Veteran 
was afforded, but failed to avail himself of, an opportunity 
to undergo a VA examination in July 2009.  Finally, he also 
has submitted numerous statements in support of his claim.  
Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2009 remand.  Specifically, the 
RO was instructed to request and obtain recent treatment 
records and to provide the Veteran with a VA examination of 
his back to determine the nature, extent, and severity of his 
service-connected lumbar spine disability.  The Board finds 
that the RO has complied with these instructions by 
contacting the Veteran for information regarding recent 
treatment of his back and by scheduling for him a VA 
examination in July 2009.  Stegall v. West, 11 Vet. App. 268 
(1998).  However, the Veteran failed to show for the 
examination.  While VA has a statutory duty to assist the 
Veteran in developing evidence pertinent to a claim, the 
Veteran also has a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, August 
6, 2005) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Historically, the Veteran's STRs reflect that he was treated 
twice in 2003 for low back pain while in service.  During his 
July 2005 separation examination, he also complained of 
suffering from low back pain for the past seven years.  Post-
service, he has been diagnosed with facet joint 
osteoarthropathy of the lumbar spine with DDD at T12-L1 with 
disc protrusion, and herniated disc L5-S1.   

Here, the Veteran seeks an initial compensable disability 
rating in excess of 10 percent for his facet joint 
osteoarthropathy of the lumbar spine with degenerative disc 
disease (DDD) at T12-L1 with disc protrusion, and herniated 
disc L5-S, which is currently rated as 10 percent under 
Diagnostic Code 5242 (degenerative arthritis of the spine).  
38 C.F.R. § 4.71a.  This rating is effective from August 6, 
2005, the day after the Veteran's discharge from service.  
  
Pursuant to the rating criteria that pertain to disabilities 
of the spine, Diagnostic Codes 5235 - 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  The General Formula 
pertains to spine disabilities with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 10 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees, but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees, but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees, but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees; or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent disability rating is warranted when 
there is forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.  A 
40 percent disability rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
maximum 100 percent disability rating is warranted when there 
is unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 - 5243.

After a review of the evidence of record, the Board finds 
that the Veteran's service-connected back disability does not 
warrant a higher disability rating.  At his July 2005 VA 
examination, the Veteran had forward flexion of his lumbar 
spine to 80 degrees, with pain at 70 degrees.  While the 
examiner noted that the Veteran had spasms and tenderness, 
the examiner did not mention an abnormal gait or abnormal 
spinal contour.  Since then, VA treatment records have shown 
that the Veteran has received treatment for his back, 
complaining of constant back pain.  However, although a 
decreased range of motion has been noted, no specific range 
of motion has been mentioned.  Moreover, it has been observed 
that the Veteran's back pain worsens in the morning, and 
gradually improves through the day as he moves around.  
During VA treatment sessions, it also has been observed that 
the Veteran has a normal gait, moves up and down without 
restrictions, and is able to heel and toe walk independently.  
See, e.g., VA treatment records dated in October 2005, 
December 2005, April 2006, and April 2008; and magnetic 
resonance imaging (MRI) report from Deaconess Medical Center 
dated in November 2005. 

Moreover, although the Veteran recently complained of 
worsening symptoms, including a more limited range of motion, 
there is no medical evidence to support the Veteran's 
assertions.  See Travel Board hearing transcript dated in 
November 2008.  In this regard, the Board reiterates the fact 
that the Veteran was contacted in February 2009 for 
information with regard to any treatment he has recently 
received for his back disability, to which he never 
responded.  Further, the Veteran was scheduled for a VA 
orthopedic examination in July 2009 in order to assess the 
current level of severity of his back disorder, but he failed 
to show for the examination as scheduled.  The Board 
emphasizes that the burden lies on the Veteran to cooperate 
with VA.  As previously indicated, while VA has a statutory 
duty to assist the Veteran in developing evidence pertinent 
to a claim, the Veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood, supra.

Factoring in the DeLuca provisions, the Board notes that, at 
his July 2005 VA examination, the Veteran had pain beginning 
at 80 degrees of forward flexion, 10 degrees of extension, 20 
degrees of right and left lateral flexion, and 10 degrees of 
right and left rotation.  There was also pain, fatigue, 
weakness, lack of endurance, and incoordination that 
additionally limited the range of motion after repetitive 
use.  See VA examination report dated in July 2005.  However, 
as already noted, despite the Veteran's assertions of pain 
causing further functional loss, there is no recent medical 
evidence following the July 2005 VA examination to show that 
is the case.  See Travel Board hearing transcript dated in 
November 2008.  As the Board already observed, the Veteran 
had failed to report for a VA examination in July 2009, which 
might have provided further documentation to support his 
assertions.  Thus, evidence of record shows that, while the 
Veteran has pain on motion, his pain on range of motion does 
not cause any functional loss as to limit his motion to meet 
the criteria of a 20 percent disability rating.  There is no 
evidence that the Veteran's back pain is such that it limits 
his forward flexion to 60 degrees or causes additional 
disability beyond that reflected on range of motion 
measurements in his July 2005 VA examination report.  

Overall, the Board finds no basis to award an initial 
evaluation beyond 10 percent considering complaints of 
functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 206.   

The Board also finds that other diagnostic codes for spine 
disorders are not more appropriate because the facts of this 
case do not support their application.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 - 5241, and 5243; Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Additionally, although the Veteran complained of numbness and 
radiating pain during his Travel Board hearing in November 
2008, there is no evidence of neuropathy or radiculopathy of 
the lower extremities associated with the Veteran's back 
disability.  Specifically, no treatment record dated after 
July 2005 associated with the claims file indicates any 
radiculopathy or neuropathy.  In fact, an April VA orthopedic 
consult report indicates that the Veteran has "absolutely no 
lower extremity symptoms," and a sensory examination at the 
time showed no deficit in either lower extremity.  See VA 
treatment record dated in April 2006.  Thus, a separate 
rating for a neurological disorder of the lower extremities 
is unnecessary in this case.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for facet joint osteoarthropathy of the lumbar 
spine with degenerative disc disease (DDD) at T12-L1 with 
disc protrusion, and herniated disc L5-S, under Diagnostic 
Code 5242.  38 C.F.R. § 4.3. 

The Board adds that it does not find that the Veteran's 
service-connected facet joint osteoarthropathy of the lumbar 
spine with degenerative disc disease (DDD) at T12-L1 with 
disc protrusion, and herniated disc L5-S, should be increased 
for any other separate period based on the facts found during 
the appeal period.  Fenderson, 12 Vet. App at 125-26.  
Since the effective date of his award, this disability has 
never been more severe than contemplated by its existing 
rating, so the Board cannot "stage" his ratings.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that service-connected facet joint 
osteoarthropathy of the lumbar spine with degenerative disc 
disease (DDD) at T12-L1 with disc protrusion, and herniated 
disc L5-S, interferes with the Veteran's ability to work.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular Rating Schedule.  VAOPGCPREC 6-96.  See also 38 
C.F.R. § 4.1 (indicating disability ratings are based on the 
average impairment of earning capacity and that, generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability).





ORDER

An initial disability rating in excess of 10 percent for 
facet joint osteoarthropathy of the lumbar spine with 
degenerative disc disease (DDD) at T12-L1 with disc 
protrusion, and herniated disc L5-S1, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


